          Case 1:17-cv-00163-LY Document 104 Filed 08/27/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


DAN SERGIO DE LA CRUZ,
              Plaintiff,
                                                            CAUSE NO.: A-17-CV-163-SS
-vs-
THE BANK OF NEW YORK, AS
TRUSTEE OF THE
CERTIFICATEHOLDERS CWABS,
INC., ASSET-BACKED
CERTIFICATES SERIES 2005-9,
               Defendant.


                                            ORDER

       BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically Plaintiff Dan Sergio de la Cruz’s Motion for Permission to File Electronically

[#103]. This case has resulted in a final judgment, see Final J. [#99], which Plaintiff has appealed.

See Notice of Appeal [#99]. Accordingly, the case is closed and Plaintiff is not permitted to file

electronically in this Court.

       Accordingly,

               IT IS ORDERED that Plaintiff Dan Sergio de la Cruz’s Motion for Permission to

       File Electronically [#103] is DENIED.

       Signed this the 27th day of August 2020.




                                           SAM SPARKS
                                           SENIOR UNITED STATES DISTRICT JUDGE
